Citation Nr: 0204861	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  99-11 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the left foot or toes.

2.  Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims as not well grounded.

The veteran provided testimony at a personal hearing before 
personnel at the RO in June 1999, and at a videoconference 
hearing before the undersigned Board Member in December 1999.  
Transcripts of both hearings are of record.

This case was previously before the Board in October 2000, at 
which time the Board denied the issues on appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an April 2001 Order, 
the Court, pursuant to Appellee's Motion, vacated the October 
2000 decision, and remanded the case for the Board to 
consider the applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).

The Board also notes that the prior decision of October 2000 
included a remand directive for the RO to issue a Statement 
of the Case to the veteran regarding the issue of entitlement 
to service connection for a heart disorder which had been 
denied by a March 1999 rating decision.  It does not appear 
from the record that such action has occurred.  However, at 
the June 1999 hearing, and the August 1999 Supplemental 
Statement of the Case, it was noted that the veteran 
acknowledged that this claim was premature in that he was 
claiming the heart disability as secondary to the pulmonary 
disorder, which had not been service connected.  Thus, as 
noted in the Supplemental Statement of the Case, he 
understood that if service connection were eventually granted 
for the pulmonary disorder, he could have the matter of a 
secondary heart disability reconsidered.  No further evidence 
and/or argument appears to have been submitted by the veteran 
regarding this heart disorder claim.  In short, it appears 
that the veteran withdrew his Notice of Disagreement 
regarding the heart disability claim pursuant to 38 C.F.R. 
§ 20.204.  Thus, no further action appears to be warranted 
regarding the heart disorder claim, to include the issuance 
of a Statement of the Case.

As an additional matter, the Board notes that the medical 
evidence on file shows that the veteran has been diagnosed 
with diabetes.  On December 27, 2001, the President signed 
into law HR 1291, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) which added diabetes mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure (codifying 
regulation which had been in effect since July 2001).  While 
the record does not show that the veteran has claimed 
entitlement to service connection for diabetes, it does show 
that he served in the Republic of Vietnam where he maintains 
he was exposed to herbicides.  Accordingly, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The competent medical evidence does not show that the 
veteran has a current disability of the left foot and/or toes 
as a residual of the in-service laceration.

3.  The record reflects that the veteran served on active 
duty in the Republic of Vietnam, and was presumably exposed 
to herbicides at that time.

4.  The medical evidence shows that the veteran has a current 
pulmonary disorder, diagnosed as chronic obstructive 
pulmonary disease (COPD) and emphysema.  However, the 
evidence reflects that these disabilities were first 
diagnosed many years after service; no pulmonary disorder was 
diagnosed during active service.

5.  Neither COPD or emphysema are presumed to be associated 
with exposure to herbicides, nor is there any competent 
medical evidence on file which otherwise relates the 
veteran's current pulmonary disorder to his active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for residuals of a 
laceration of the left foot or toes.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Service connection is not warranted for the veteran's 
pulmonary disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran an examination in relation to this left foot 
claim, which ruled out the presence of the claimed 
disability.  As to the veteran's pulmonary disability, there 
is private medical evidence to show the claimed disability 
but it is dated decades after service and it does not suggest 
a causal link to service.  As the lung condition was first 
shown many years after service, there is no competent 
evidence to suggest a causal link between a pulmonary 
disorder and any incident of service, and it is not a 
presumptive disease within the meaning of 38 C.F.R. 
§ 3.309(e), the Board finds that an examination or opinion is 
not necessary to make a decision on the claim.  (The Board 
will elaborate upon this latter point in its analysis of the 
pulmonary claim.)  The RO also advised the veteran of the 
evidence necessary to substantiate his service connection 
claims, including the presumptive provisions concerning 
herbicide exposure.  Moreover, the veteran was informed of 
the evidence necessary to substantiate his claims by the 
Board's prior decision in October 2000.  Specifically, 
medical evidence showing he had a current disability 
attributable to his in-service left foot laceration, and 
medical evidence which related the etiology of his pulmonary 
disorder to active service.  Further, in October 1998, the RO 
sent requests for medical records to all competent medical 
professionals identified by the veteran, and the veteran has 
not identified any additional pertinent evidence that is not 
of record.  In fact, following the Court's Order, the Board 
sent correspondence to the veteran in June 2001 inviting him 
to present additional evidence or argument in support of his 
case.  A March 2002 Report of Contact reflects that the 
veteran had not submitted any addition evidence or argument 
in support of his appeal, and that he was simply waiting for 
a decision.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

The Board acknowledges that the veteran's claims were 
previously denied under the now defunct standard of "not 
well grounded."  However, for the reasons stated above, the 
Board has determined that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  Further, 
the RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it adjudicated 
the claim below, and the Board will do the same.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).



I.  Left Foot

Background.  The veteran's service medical records reflect 
that he was treated for a laceration of the foot in January 
1968, that reportedly had occurred a week earlier.  He had 
apparently cut a tendon, which had been repaired.  
Examination of the foot revealed infection at the site of the 
laceration and cellulitis of the foot.  However, the foot was 
found to improved the following day.  The veteran was 
discharged from the dispensary two days later, and sutures 
were removed from the foot a few days after that discharge.  
No further reference to a disability of the foot or to 
residuals of a foot injury is shown by the subsequent service 
medical records.  Moreover, the veteran's feet were 
clinically evaluated as normal on his July 1968 separation 
examination.

The evidence on file includes various post-service medical 
records which cover a period from 1991 to 1998.  However, 
these records contain no pertinent findings concerning the 
veteran's left foot.

The veteran underwent a VA examination of the feet in 
December 1998.  At this examination, the veteran reported 
that he struck his left foot with a wood ax while chopping 
wood in 1968, cutting the fourth and fifth toes.  Further, it 
was noted that he was currently without specific complaint, 
and that while he did cut the extensor tendon to the fourth 
toe he was able to extend the toe.  Examination of the 
bilateral feet found that they were without bony tenderness, 
deformity, discoloration or soft tissue swelling.  In 
addition, the veteran's ability to rise on the toes and 
heels, supination, gait and squatting were all normal.  Also, 
it was noted that a radiograph of the left foot was 
unremarkable.  Overall impression was that of a normal 
examination of the feet, status post sharp trauma in 1968, 
characterized as remote and without clinical sequelae.

At both the June 1999 and December 1999 hearings, the veteran 
described the circumstances of his in-service left foot 
laceration, as well as the treatment he received at that 
time.  He also testified that he had no feeling in the toes 
that were lacerated.  In addition, he indicated that this 
numbness caused him to cut his toenails too short on 
occasion, which would cause them to bleed.  Further, at the 
June 1999 hearing he indicated that he had occasional 
problems with his left ankle which he attributed to the in-
service laceration.  At the December 1999 hearing, he 
testified that he still had a visible scar on the toes that 
were lacerated, and that the scar was occasionally tender.  
He testified that he did not have these problems on the right 
foot.  Moreover, he testified that he had not received any 
post-service medical treatment for his left foot.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a 
laceration to the left foot or toes.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  As 
such, while he is competent as a lay person to describe his 
symptomatology, he is not qualified to diagnose a medical 
condition or provide a competent opinion as to the etiology 
of any such condition.

The Board acknowledges that the veteran testified at both 
hearings that he experiences numbness in both of the left 
toes that were lacerated during service.  However, no 
competent medical evidence is on file which diagnoses a 
disability causing this numbness, nor that it is attributable 
to the in-service laceration.  Further, no left foot 
disability was found at the December 1998 VA feet 
examination.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In summary, the veteran was accorded a medical examination to 
determine if he had any current disability of the left foot 
and/or toes as a residual of his in-service laceration, and 
no such disability was found.  That is, the December 1998 
examination ruled out the presence of the claimed residuals 
of a foot injury.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a laceration of the left foot or 
toes, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Pulmonary Disorder

Background.  The veteran's service medical records show no 
treatment for or a diagnosis of a pulmonary disorder during 
his active service.  His lungs and chest were clinically 
evaluated as normal on his July 1968 separation examination.  
Chest X-ray was normal.  Further, at the time of this 
examination, the veteran indicated that he had never 
experienced asthma, shortness of breath, pain or pressure in 
chest, or a chronic cough.
The veteran's DD Form 214 reflects, among other things, that 
he was awarded the Vietnam Campaign Medal and the Vietnam 
Service Medal.

The post-service medical records reflect that the veteran was 
treated on numerous occasions during the period from 1991 to 
1998 for pulmonary problems, and include diagnoses of COPD 
and emphysema.  In addition, the veteran apparently underwent 
a lung reduction in 1995 and a left lung transplant in May 
1998.  These records also note that the veteran had a history 
of smoking.  For example, in a December 1998 statement, SPL, 
M.D., F.A.C.C. (hereinafter, "Dr. L"), noted that the 
veteran had been a patient in their group since 1980, and 
that he had smoked a pack and a half of cigarettes a day all 
his life, quitting in 1994.  Dr. L also noted that the 
veteran developed very severe COPD, and that he was under the 
care of a pulmonary specialist.  Further, Dr. L noted that 
the veteran underwent lung reduction surgery in 1995 for his 
emphysema, and that his operative course at that time was 
complicated by respiratory failure with prolonged respiratory 
support.  In 1997, the veteran developed rather resistant 
atrial arrhythmia consistent with multifocal atrial 
tachycardia.  Moreover, Dr. L noted that the veteran was 
discharged from hospitalization in June 1998, after 
undergoing a single lung transplant in May 1998.  Dr. L noted 
that the veteran had a very stormy post-operative course, 
atrial fibrillation and flutter at that time, and an ileus 
caused by C. dificile toxin.

At both the June 1999 and December 1999 hearings, the veteran 
maintained that he was exposed to Agent Orange while in the 
Republic of Vietnam.  He also testified that the physician 
who performed the lung transplant procedure informed him that 
the amount of lung deterioration could not have been caused 
by his smoking.  Further, the veteran testified that the 
physician asked him if he was exposed to anything during the 
military, and when the veteran replied that he had, the 
physician stated that that could be part of the problem.  At 
the December 1999 hearing, the veteran testified that the 
physician who conducted the lung transplant was the only one 
who had indicated his pulmonary disorder was related to 
service.  In addition, he testified that his pulmonary 
problems first developed in the late 1980s.

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a pulmonary 
disorder.

As noted above, the veteran's service medical records show no 
diagnosis of or treatment for a chronic pulmonary disorder, 
to include COPD and/or emphysema, during his active service.  
Moreover, the first competent medical evidence of a pulmonary 
disorder are the post-service treatment records from 1991, 
more than 20 years after the veteran's discharge from 
service.  Further, the veteran testified at the December 1999 
hearing that his pulmonary problems first developed in the 
late 1980s.  In short, the record reflects that the veteran's 
pulmonary disorder was not present until many years after 
service.

The veteran has contended that his current pulmonary disorder 
is due to in-service exposure to herbicides while serving in 
the Republic of Vietnam.  The Board acknowledges that the 
veteran had active service in the Republic of Vietnam, and 
was presumably exposed to herbicides therein.  However, 
neither COPD nor emphysema is one of the presumptive 
conditions associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  As noted above, the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  

The Board also acknowledges that the veteran testified at 
both of his hearings that the physician who conducted his 
lung transplant procedure in 1998 indicated that his current 
disability may be due to in-service exposure as the veteran's 
smoking could not account for the amount of lung 
deterioration.  Nevertheless, it has been held that a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  No competent medical opinion is on file which 
supports the veteran's hearing testimony.  Furthermore, the 
veteran was notified by the RO, and by the Board in the prior 
decision of October 2000, that he needed to submit a 
competent medical opinion that his pulmonary disorder was 
causally related to service in order to substantiate his 
claim, and he has not done so.  The March 2002 Report of 
Contact indicates that the veteran had no additional evidence 
to submit or that he wanted VA to obtain.  In short, the 
veteran has submitted no evidence to refute VA's 
determination, as shown by 38 C.F.R. § 3.309(e), that there 
is no scientific or medical evidence to COPD and/or emphysema 
to herbicide exposure.  Therefore, the Board must conclude 
that the preponderance of the evidence is against the claim, 
and it must be denied.

As to the question of whether VCAA mandates an examination 
with an opinion addressing the contended causal relationship, 
the Board notes that, with no pertinent findings recorded in 
service, including on the 1968 separation examination, which 
noted that clinical evaluation of the lungs was normal; and 
in the absence of any competent evidence of lung disease 
until decades after service or any competent evidence that 
suggests the contended etiological relationship, the Board 
finds that an examination or opinion is not necessary to make 
a decision on the claim.  The existence of the veteran's lung 
disease is not in dispute.  To request an opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that fail to suggest a lung disorder; 
a normal separation examination, and an absence of any 
findings that suggests a lung condition until decades after 
service.  Under these circumstances, any opinion on whether a 
current lung disorder is linked to service, would obviously 
be speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link a current lung disorder to.  The Board finds that no 
further development is warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; Ortiz, 
supra.





ORDER

Entitlement to service connection for residuals of a 
laceration of the left foot or toes is denied.

Entitlement to service connection for a pulmonary disorder is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

